     Case 2:20-cv-01495-RGK-PVC Document 1 Filed 02/14/20 Page 1 of 12 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 877-206-4741
 5    Fax: 866-633-0228
      tfriedman@ toddflaw.com
 6
      abacon@ toddflaw.com
 7    Attorneys for Plaintiff
 8                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
                                              ) Case No.
10
     TERRY FABRICANT, individually            )
11   and on behalf of all others similarly    ) CLASS ACTION
     situated,                                )
12
                                              ) COMPLAINT FOR VIOLATIONS
13   Plaintiff,                               ) OF:
14                                            )
            vs.                               )    1. NEGLIGENT VIOLATIONS
15                                                       OF THE TELEPHONE
                                              )          CONSUMER PROTECTION
16   FUNDKITE, INC., and DOES 1               )          ACT [47 U.S.C. §227(b)]
     through 10, inclusive, and each of them, )    2.    WILLFUL VIOLATIONS
17                                                       OF THE TELEPHONE
                                              )          CONSUMER PROTECTION
18   Defendant.                               )          ACT [47 U.S.C. §227(b)]
                                              )    3.    NEGLIGENT VIOLATIONS
19                                                       OF THE TELEPHONE
                                              )          CONSUMER PROTECTION
20                                            )          ACT [47 U.S.C. §227(c)]
21                                            )    4.    WILLFUL VIOLATIONS
                                                         OF THE TELEPHONE
                                              )          CONSUMER PROTECTION
22
                                              )          ACT [47 U.S.C. §227(c)]
23                                            )
24
                                              )
                                              ) DEMAND FOR JURY TRIAL
25                                            )
26                                            )
                                              )
27
           Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
28



                              CLASS ACTION COMPLAINT
                                         -1-
     Case 2:20-cv-01495-RGK-PVC Document 1 Filed 02/14/20 Page 2 of 12 Page ID #:2




 1   all others similarly situated, alleges the following upon information and belief
 2   based upon personal knowledge:
 3                               NATURE OF THE CASE
 4           1.   Plaintiff brings this action individually and on behalf of all others
 5   similarly situated seeking damages and any other available legal or equitable
 6   remedies resulting from the illegal actions of FUNDKITE, INC. (“Defendant”), in
 7   negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular
 8   telephone in violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227
 9   et seq. (“TCPA”) and related regulations, specifically the National Do-Not-Call
10   provisions, thereby invading Plaintiff’s privacy.
11                             JURISDICTION & VENUE
12           2.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
13   a resident of California, seeks relief on behalf of a Class, which will result in at
14   least one class member belonging to a different state than that of Defendant, a New
15   York company. Plaintiff also seeks up to $1,500.00 in damages for each call in
16   violation of the TCPA, which, when aggregated among a proposed class in the
17   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
18   Therefore, both diversity jurisdiction and the damages threshold under the Class
19   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
20           3.   Venue is proper in the United States District Court for the Central
21   District of California pursuant to 28 U.S.C. 1391(b) and because Defendant does
22   business within the State of California and Plaintiff resides within the County of
23   Los Angeles.
24                                       PARTIES
25           4.   Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
26   residing in Winnetka, California and is a “person” as defined by 47 U.S.C. § 153
27   (39).
28           5.   Defendant, FUNDKITE, INC. (“Defendant”) is business lending


                                CLASS ACTION COMPLAINT
                                              -2-
     Case 2:20-cv-01495-RGK-PVC Document 1 Filed 02/14/20 Page 3 of 12 Page ID #:3




 1   company, and is a “person” as defined by 47 U.S.C. § 153 (39).
 2         6.     The above named Defendant, and its subsidiaries and agents, are
 3   collectively referred to as “Defendants.” The true names and capacities of the
 4   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 5   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 6   names. Each of the Defendants designated herein as a DOE is legally responsible
 7   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 8   Complaint to reflect the true names and capacities of the DOE Defendants when
 9   such identities become known.
10         7.     Plaintiff is informed and believes that at all relevant times, each and
11   every Defendant was acting as an agent and/or employee of each of the other
12   Defendants and was acting within the course and scope of said agency and/or
13   employment with the full knowledge and consent of each of the other Defendants.
14   Plaintiff is informed and believes that each of the acts and/or omissions complained
15   of herein was made known to, and ratified by, each of the other Defendants.
16                              FACTUAL ALLEGATIONS
17         8.     Beginning in or around July 2018, Defendant contacted Plaintiff on
18   Plaintiff’s cellular telephone numbers ending in -1083 and -9210, in an attempt to
19   solicit Plaintiff to purchase Defendant’s services.
20         9.     Defendant used an “automatic telephone dialing system” as defined
21   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
22         10.    Defendant contacted or attempted to contact Plaintiff from telephone
23   numbers 516-219-0007 and 530-744-2256.
24         11.    Defendant’s calls constituted calls that were not for emergency
25   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
26         12.    During all relevant times, Defendant did not possess Plaintiff’s “prior
27   express consent” to receive calls using an automatic telephone dialing system or an
28   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §


                                 CLASS ACTION COMPLAINT
                                               -3-
     Case 2:20-cv-01495-RGK-PVC Document 1 Filed 02/14/20 Page 4 of 12 Page ID #:4




 1   227(b)(1)(A).
 2         13.   Further, Plaintiff’s cellular telephone numbers ending in -1083 and -
 3   9210 were added to the National Do-Not-Call Registry at least 30 days prior to
 4   receiving Defendant’s calls.
 5         14.   Defendant placed multiple calls soliciting its business to Plaintiff on
 6   his cellular telephones ending in -1083 and -9210 in or around July 2018.
 7         15.   Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 8   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 9         16.   Plaintiff received numerous solicitation calls from Defendant within a
10   12-month period.
11                              CLASS ALLEGATIONS
12         17.   Plaintiff brings this action individually and on behalf of all others
13   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
14   Classes”). The class concerning the ATDS claim for no prior express consent
15   (hereafter “The ATDS Class”) is defined as follows:
16
                 All persons within the United States who received any
17               solicitation/telemarketing   telephone   calls    from
18               Defendant to said person’s cellular telephone made
                 through the use of any automatic telephone dialing
19
                 system or an artificial or prerecorded voice and such
20               person had not previously consented to receiving such
21
                 calls within the four years prior to the filing of this
                 Complaint
22
23         18.   The class concerning the National Do-Not-Call violation (hereafter
24   “The DNC Class”) is defined as follows:
25
                 All persons within the United States registered on the
26
                 National Do-Not-Call Registry for at least 30 days, who
27               had not granted Defendant prior express consent nor had
                 a prior established business relationship, who received
28
                 more than one call made by or on behalf of Defendant

                               CLASS ACTION COMPLAINT
                                            -4-
     Case 2:20-cv-01495-RGK-PVC Document 1 Filed 02/14/20 Page 5 of 12 Page ID #:5




 1                that promoted Defendant’s products or services, within
                  any twelve-month period, within four years prior to the
 2                filing of the complaint.
 3
 4         19.    Plaintiff represents, and is a member of, The ATDS Class, consisting
 5   of all persons within the United States who received any solicitation telephone calls
 6   from Defendant to said person’s cellular telephone made through the use of any
 7   automatic telephone dialing system or an artificial or prerecorded voice and such
 8   person had not previously not provided their cellular telephone number to
 9   Defendant within the four years prior to the filing of this Complaint.
10         20.    Plaintiff represents, and is a member of, The DNC Class, consisting
11   of all persons within the United States registered on the National Do-Not-Call
12   Registry for at least 30 days, who had not granted Defendant prior express consent
13   nor had a prior established business relationship, who received more than one call
14   made by or on behalf of Defendant that promoted Defendant’s products or services,
15   within any twelve-month period, within four years prior to the filing of the
16   complaint.
17         21.    Defendant, its employees and agents are excluded from The Classes.
18   Plaintiff does not know the number of members in The Classes, but believes the
19   Classes members number in the thousands, if not more. Thus, this matter should
20   be certified as a Class Action to assist in the expeditious litigation of the matter.
21         22.    The Classes are so numerous that the individual joinder of all of its
22   members is impractical. While the exact number and identities of The Classes
23   members are unknown to Plaintiff at this time and can only be ascertained through
24   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
25   The Classes includes thousands of members. Plaintiff alleges that The Classes
26   members may be ascertained by the records maintained by Defendant.
27         23.    Plaintiff and members of The ATDS Class were harmed by the acts of
28   Defendant in at least the following ways: Defendant illegally contacted Plaintiff


                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 2:20-cv-01495-RGK-PVC Document 1 Filed 02/14/20 Page 6 of 12 Page ID #:6




 1   and ATDS Class members via their cellular telephones thereby causing Plaintiff
 2   and ATDS Class members to incur certain charges or reduced telephone time for
 3   which Plaintiff and ATDS Class members had previously paid by having to retrieve
 4   or administer messages left by Defendant during those illegal calls, and invading
 5   the privacy of said Plaintiff and ATDS Class.
 6         24.    Common questions of fact and law exist as to all members of The
 7   ATDS Class which predominate over any questions affecting only individual
 8   members of The ATDS Class. These common legal and factual questions, which
 9   do not vary between ATDS Class members, and which may be determined without
10   reference to the individual circumstances of any ATDS Class members, include,
11   but are not limited to, the following:
12                a.     Whether, within the four years prior to the filing of this
13                       Complaint, Defendant made any telemarketing/solicitation call
14                       (other than a call made for emergency purposes or made with
15                       the prior express consent of the called party) to a ATDS Class
16                       member using any automatic telephone dialing system or any
17                       artificial or prerecorded voice to any telephone number
18                       assigned to a cellular telephone service;
19                b.     Whether Plaintiff and the ATDS Class members were damaged
20                       thereby, and the extent of damages for such violation; and
21                c.     Whether Defendant should be enjoined from engaging in such
22                       conduct in the future.
23         25.    As a person that received numerous telemarketing/solicitation calls
24   from Defendant using an automatic telephone dialing system or an artificial or
25   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
26   claims that are typical of The ATDS Class.
27         26.    Plaintiff and members of The DNC Class were harmed by the acts of
28   Defendant in at least the following ways: Defendant illegally contacted Plaintiff


                                 CLASS ACTION COMPLAINT
                                              -6-
     Case 2:20-cv-01495-RGK-PVC Document 1 Filed 02/14/20 Page 7 of 12 Page ID #:7




 1   and DNC Class members via their telephones for solicitation purposes, thereby
 2   invading the privacy of said Plaintiff and the DNC Class whose telephone numbers
 3   were on the National Do-Not-Call Registry. Plaintiff and the DNC Class members
 4   were damaged thereby.
 5         27.    Common questions of fact and law exist as to all members of The
 6   DNC Class which predominate over any questions affecting only individual
 7   members of The DNC Class. These common legal and factual questions, which do
 8   not vary between DNC Class members, and which may be determined without
 9   reference to the individual circumstances of any DNC Class members, include, but
10   are not limited to, the following:
11                a.     Whether, within the four years prior to the filing of this
12                       Complaint, Defendant or its agents placed more than one
13                       solicitation call to the members of the DNC Class whose
14                       telephone numbers were on the National Do-Not-Call Registry
15                       and who had not granted prior express consent to Defendant and
16                       did not have an established business relationship with
17                       Defendant;
18                b.     Whether Defendant obtained prior express written consent to
19                       place solicitation calls to Plaintiff or the DNC Class members’
20                       telephones;
21                c.     Whether Plaintiff and the DNC Class member were damaged
22                       thereby, and the extent of damages for such violation; and
23                d.     Whether Defendant and its agents should be enjoined from
24                       engaging in such conduct in the future.
25         28.    As a person that received numerous solicitation calls from Defendant
26   within a 12-month period, who had not granted Defendant prior express consent
27   and did not have an established business relationship with Defendant, Plaintiff is
28   asserting claims that are typical of the DNC Class.


                                 CLASS ACTION COMPLAINT
                                             -7-
     Case 2:20-cv-01495-RGK-PVC Document 1 Filed 02/14/20 Page 8 of 12 Page ID #:8




 1         29.    Plaintiff will fairly and adequately protect the interests of the members
 2   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
 3   class actions.
 4         30.    A class action is superior to other available methods of fair and
 5   efficient adjudication of this controversy, since individual litigation of the claims
 6   of all Classes members is impracticable. Even if every Classes member could
 7   afford individual litigation, the court system could not. It would be unduly
 8   burdensome to the courts in which individual litigation of numerous issues would
 9   proceed. Individualized litigation would also present the potential for varying,
10   inconsistent, or contradictory judgments and would magnify the delay and expense
11   to all parties and to the court system resulting from multiple trials of the same
12   complex factual issues. By contrast, the conduct of this action as a class action
13   presents fewer management difficulties, conserves the resources of the parties and
14   of the court system, and protects the rights of each Classes member.
15         31.    The prosecution of separate actions by individual Classes members
16   would create a risk of adjudications with respect to them that would, as a practical
17   matter, be dispositive of the interests of the other Classes members not parties to
18   such adjudications or that would substantially impair or impede the ability of such
19   non-party Class members to protect their interests.
20         32.    Defendant has acted or refused to act in respects generally applicable
21   to The Classes, thereby making appropriate final and injunctive relief with regard
22   to the members of the Classes as a whole.
23                             FIRST CAUSE OF ACTION
24          Negligent Violations of the Telephone Consumer Protection Act
25                                   47 U.S.C. §227(b).
26                             On Behalf of the ATDS Class
27         33.    Plaintiff repeats and incorporates by reference into this cause of action
28   the allegations set forth above at Paragraphs 1-32.


                                CLASS ACTION COMPLAINT
                                              -8-
     Case 2:20-cv-01495-RGK-PVC Document 1 Filed 02/14/20 Page 9 of 12 Page ID #:9




 1         34.    The foregoing acts and omissions of Defendant constitute numerous
 2   and multiple negligent violations of the TCPA, including but not limited to each
 3   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 4   47 U.S.C. § 227 (b)(1)(A).
 5         35.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
 6   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 7   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 8         36.    Plaintiff and the ATDS Class members are also entitled to and seek
 9   injunctive relief prohibiting such conduct in the future.
10                           SECOND CAUSE OF ACTION
11     Knowing and/or Willful Violations of the Telephone Consumer Protection
12                                           Act
13                                   47 U.S.C. §227(b)
14                             On Behalf of the ATDS Class
15         37.    Plaintiff repeats and incorporates by reference into this cause of action
16   the allegations set forth above at Paragraphs 1-32.
17         38.    The foregoing acts and omissions of Defendant constitute numerous
18   and multiple knowing and/or willful violations of the TCPA, including but not
19   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
20   and in particular 47 U.S.C. § 227 (b)(1)(A).
21         39.    As a result of Defendant’s knowing and/or willful violations of 47
22   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
23   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
24   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
25         40.    Plaintiff and the Class members are also entitled to and seek injunctive
26   relief prohibiting such conduct in the future.
27                            THIRD CAUSE OF ACTION
28          Negligent Violations of the Telephone Consumer Protection Act


                                  CLASS ACTION COMPLAINT
                                              -9-
     Case 2:20-cv-01495-RGK-PVC Document 1 Filed 02/14/20 Page 10 of 12 Page ID #:10




 1                                    47 U.S.C. §227(c)
 2                               On Behalf of the DNC Class
 3          41.    Plaintiff repeats and incorporates by reference into this cause of action
 4    the allegations set forth above at Paragraphs 1-32.
 5          42.    The foregoing acts and omissions of Defendant constitute numerous
 6    and multiple negligent violations of the TCPA, including but not limited to each
 7    and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
 8    47 U.S.C. § 227 (c)(5).
 9          43.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
10    Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
11    damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
12          44.    Plaintiff and the DNC Class members are also entitled to and seek
13    injunctive relief prohibiting such conduct in the future.
14
15                              FOURTH CAUSE OF ACTION
16      Knowing and/or Willful Violations of the Telephone Consumer Protection
17                                            Act
18                                  47 U.S.C. §227 et seq.
19                               On Behalf of the DNC Class
20          45.    Plaintiff repeats and incorporates by reference into this cause of action
21    the allegations set forth above at Paragraphs 1-32.
22          46.    The foregoing acts and omissions of Defendant constitute numerous
23    and multiple knowing and/or willful violations of the TCPA, including but not
24    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
25    in particular 47 U.S.C. § 227 (c)(5).
26          47.    As a result of Defendant’s knowing and/or willful violations of 47
27    U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
28    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.


                                  CLASS ACTION COMPLAINT
                                              - 10 -
     Case 2:20-cv-01495-RGK-PVC Document 1 Filed 02/14/20 Page 11 of 12 Page ID #:11




 1    § 227(c)(5).
 2          48.      Plaintiff and the DNC Class members are also entitled to and seek
 3    injunctive relief prohibiting such conduct in the future.
 4                                  PRAYER FOR RELIEF
 5     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 6                               FIRST CAUSE OF ACTION
 7           Negligent Violations of the Telephone Consumer Protection Act
 8                                     47 U.S.C. §227(b)
 9                • As a result of Defendant’s negligent violations of 47 U.S.C.
10                   §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
11                   request $500 in statutory damages, for each and every violation,
12                   pursuant to 47 U.S.C. 227(b)(3)(B).
13                • Any and all other relief that the Court deems just and proper.
14
15
16                             SECOND CAUSE OF ACTION
17      Knowing and/or Willful Violations of the Telephone Consumer Protection
18                                             Act
19                                     47 U.S.C. §227(b)
20                • As a result of Defendant’s willful and/or knowing violations of 47
21                   U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
22                   entitled to and request treble damages, as provided by statute, up to
23                   $1,500, for each and every violation, pursuant to 47 U.S.C.
24                   §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
25                • Any and all other relief that the Court deems just and proper.
26                              THIRD CAUSE OF ACTION
27           Negligent Violations of the Telephone Consumer Protection Act
28                                     47 U.S.C. §227(c)


                                   CLASS ACTION COMPLAINT
                                               - 11 -
     Case 2:20-cv-01495-RGK-PVC Document 1 Filed 02/14/20 Page 12 of 12 Page ID #:12




 1                • As a result of Defendant’s negligent violations of 47 U.S.C.
 2                 §227(c)(5), Plaintiff and the DNC Class members are entitled to and
 3                 request $500 in statutory damages, for each and every violation,
 4                 pursuant to 47 U.S.C. 227(c)(5).
 5                • Any and all other relief that the Court deems just and proper.
 6                            FOURTH CAUSE OF ACTION
 7      Knowing and/or Willful Violations of the Telephone Consumer Protection
 8                                             Act
 9                                     47 U.S.C. §227(c)
10                • As a result of Defendant’s willful and/or knowing violations of 47
11                 U.S.C. §227(c)(5), Plaintiff and the DNC class members are entitled
12                 to and request treble damages, as provided by statute, up to $1,500,
13                 for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
14                • Any and all other relief that the Court deems just and proper.
15          49.    Pursuant to the Seventh Amendment to the Constitution of the United
16    States of America, Plaintiff is entitled to, and demands, a trial by jury.
17
18
19          Respectfully Submitted this 24th Day of January, 2020.
20                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
21
                                        By: /s/ Todd M. Friedman
22                                          Todd M. Friedman
23
                                            Law Offices of Todd M. Friedman
                                            Attorney for Plaintiff
24
25
26
27
28



                                  CLASS ACTION COMPLAINT
                                               - 12 -
